

114 S1666 IS: To amend the Internal Revenue Code of 1986 to increase the limitation on the election to accelerate the AMT credit in lieu of bonus depreciation for 2015 and 2016, and for other purposes.
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1666IN THE SENATE OF THE UNITED STATESJune 24, 2015Ms. Stabenow (for herself, Mr. Roberts, Mr. Brown, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on the election to accelerate
			 the AMT credit in lieu of bonus depreciation for 2015 and 2016, and for
			 other purposes.
	
		1.Extension of bonus depreciation
			(a)In
 generalParagraph (2) of section 168(k) of the Internal Revenue Code of 1986 is amended—
 (1)by striking January 1, 2016 in subparagraph (A)(iv) and inserting January 1, 2018, and
 (2)by striking January 1, 2015 each place it appears and inserting January 1, 2017.
				(b)Special rule
 for Federal long-Term contractsClause (ii) of section 460(c)(6)(B) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 (January 1, 2016 and inserting January 1, 2017 (January 1, 2018.
			(c)Conforming
			 Amendments
 (1)The heading for subsection (k) of section 168 of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2017.
 (2)The heading for clause (ii) of section 168(k)(2)(B) of such Code is amended by striking Pre-January 1, 2015 and inserting Pre-January 1, 2017.
 (3)Section 168(k)(4)(D)(iii)(II) of such Code is amended by striking January 1, 2015 and inserting January 1, 2017.
 (4)Section 168(l)(4) of such Code is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph:
					
 (B)by substituting January 1, 2015 for January 1, 2017 in clause (i) thereof, and.
 (5)Clause (ii) of section 168(n)(2)(C) of such Code is amended by striking January 1, 2015 and inserting January 1, 2017.
 (6)Subparagraph (D) of section 1400L(b)(2) of such Code is amended by striking January 1, 2015 and inserting January 1, 2017.
 (7)Subparagraph (B) of section 1400N(d)(3) of such Code is amended by striking January 1, 2015 and inserting January 1, 2017.
 (d)Election To Accelerate the AMT Credit in Lieu of Bonus DepreciationParagraph (4) of section 168(k) of such Code is amended by adding at the end the following new subparagraph:
				
					(L)Special rules for round 5 extension property
 (i)In generalIn the case of any round 5 extension property, in applying this paragraph to any taxpayer, the limitation described in subparagraph (B)(i) and the business credit increase amount under subparagraph (E)(iii) thereof shall not apply, and the bonus depreciation amount, maximum amount, and maximum increase amount—
 (I)shall be computed separately from amounts computed with respect to eligible qualified property which is not round 5 extension property, and
 (II)shall be computed separately with respect to round 5 extension property placed in service before January 1, 2016 (January 1, 2017, in the case of property described in subparagraph (B) or (C) of paragraph (2)) and with respect to other round 5 extension property.
							(ii)Election
 (I)A taxpayer who has an election in effect under this paragraph for round 4 extension property shall be treated as having an election in effect for round 5 extension property unless the taxpayer elects to not have this paragraph apply to round 5 extension property.
 (II)A taxpayer who does not have an election in effect under this paragraph for round 4 extension property may elect to have this paragraph apply to round 5 extension property.
 (iii)Round 5 extension propertyFor purposes of this subparagraph, the term round 5 extension property means property which is eligible qualified property solely by reason of the extension of the application of the special allowance under paragraph (1) pursuant to the amendments made by section 1 of the Act entitled an Act to amend the Internal Revenue Code of 1986 to increase the limitation on the election to accelerate the AMT credit in lieu of bonus depreciation for 2015 and 2016, and for other purposes (and the application of such extension to this paragraph pursuant to the amendment made by section 1(d) of such Act).
						(iv)Special maximum
 increase amountIn the case of round 5 extension property placed in service by a corporation, subparagraph (C)(iii) shall not apply and the term maximum increase amount shall mean an amount equal to the lesser of—
 (I)50 percent of the minimum tax credit under section 53(b) for the first taxable year ending after December 31, 2014, or
 (II)the minimum tax credit under section 53(b) for such taxable year determined by taking into account only the adjusted net minimum tax for taxable years ending before January 1, 2015 (determined by treating credits as allowed on a first-in, first-out basis)..
			(e)Effective
 dateThe amendments made by this section shall apply to property placed in service after December 31, 2014, in taxable years ending after such date.
			